Appeal from an order granting relator’s motion to confirm the report of an official referee in a certiorari proceeding to review an assessment for the tax year of 1939-1940 upon relator’s real property in Queens county. Order reversed on the law and the facts and matter remitted to Special Term for a new hearing, with costs to abide the event. The finding of the referee that the assessment for the improvements upon the land should be reduced is against, the weight of evidence and is without support in the credible testimony adduced. The testimony of the witness Norman is so contradictory and unintelligible as not to furnish any basis for a finding that the assessment was excessive. The testimony of the witness Fishkind lacks credibility in view of his prior contradictory written statements in respect of the cost of construction of the building. The relator’s showing did not overthrow the presumption of accuracy of the assessment, the inquiry in respect of which necessarily was limited to the improvements and excluded the land value; this is especially so when that presumption is considered with the supporting testimony adduced by the defendants. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.